Fuller, J-
While concurring with my associates in the view that the judgment appealed from cannot be sustained for the reasons specified by Judge Haney, I desire to mention another point fatal, in any event, to the claim of respondent, and which appears to render a new trial wholly unnecessary. In the quitclaim deed upon which the assignee of the Plankinton bank wholly relied at the *407trial to establish his allegation of fee-simple ownership, the premises are described as being situated in the county of Minnehaha and state of Minnesota; but the court erroneously permitted counsel for respondent to show by parol testimony that the parties intended to incumber the South Dakota land described in the complaint. Now, had the name of the state been omitted, it might have been judicially known that there were no other sections, townships, and ranges in Minnehaha county, South Dakota, to which the descriptions contained in the deed are applicable; but, upon the face of the deed as written, no inconsistency appears. Without the assumption of unwarranted judicial knowledge, to the effect that there is not beyond the jurisdiction of our courts, in the state of Minnesota, a Minnehaha county in which is situated land owned by the grantor answering the description given, no ambiguity is perceptible, and the court was without authority to extend its inquiry beyond the terms of the deed, as to what was really intended. Abundant authority exists to support the proposition that state courts of record may take cognizance of the counties and boundaries of the state in which they sit, together with the location of its chief cities and incorporated towns; but judicial knowledge does not extend to such characteristics of another state, nor to the statutes, ordinances, or proceedings creating the same. Woodward v. Railroad Co., 21 Wis. 313; 17 Am. & Eng. Enc. Law (2d Ed.), 906, 941; U. S. v. Beebe, 2 Dak. 292, 11 N. W. 505; 2 Freem. Judgm. 571. In Brown v. Piper, 91 U. S. 37, 23 L. Ed. 200, Mr. Justice Swayne, in speaking of the universal notoriety essential to matters of judicial notice, wisely proclaimed the following precautionary doctrine: “This power is to be exercised by the courts with caution. Care must be taken that the requisite notoriety exists. Every reasonable doubt upon the subject should be *408resolved promptly in the negative.” Unless the action be to reform a written instrument, on the ground of fraud or mistake, it seems to be well settled that, in the absence of ambiguity, either patent or latent, parol evidence is inadmissible to give to such instrument a meaning other than that conveyed by the language employed. In Elofrson v. Lindsay (Wis.), 63 N. W. 89, the supreme court of Wisconsin say: “Where the description in a deed is free from ambiguity, parol evidence is not admissible to show that the premises in controversy were intended to be included therein. The proper remedy for the correction of a mistake in a deed is by suit in equity.” The following cases are to the same effect: Pierson v. McCahill, 21 Cal. 122; Muldoon v. Deline, 135 N. Y. 150, 31 N. E. 1091; Clarke v. Lancaster; 11 Am. Rep. 486; Clark v. Baird, 9 N. Y. 183; Rowland v. McCown, 20 Or. 538, 26 Pac. 853; Norwood v. Byrd (S. C.), 42 Am. Dec. 406; Emerick v. Kohler, 29 Barb. 165; Ritchie v. Peas, 114 Ill. 353, 3 N. E. 897; Hannon v. Hilliard, 101 Ind. 310; Jennings v. Brizeadine, 44 Mo. 332; Long v. Iron Co., 101 N. Y. 638, 4 N. E. 735. In treating the subject here under consideration, Mr. Jones says: “Nothing passes by a deed except what is described in it, whatever the intention of the parties may have been. Though parol evidence is often admissible to ascertain what lands are embraced in the description, such evidence cannot make the deed operate upon land not embraced in the descriptive words. * * * The maxim, “Falsa demonstratio non nocet”, is not applicable unless the descriptive phrase to be suppressed is clearly repugnant to other and more important parts of the description. To justify the suppression of a part of a description, this must not only be out of harmony with other parts of the description, but it must be undeniably so, in some important respect, after putting a reasonable construction upon the rest of the *409description. * * * The office of extrinsic evidence, as applied to the description of a parcel, is to explain a latent ambiguity, or to point' out the property described on the ground. Such evidence must not contradict the deed, or make a description of other land than that described in the deed. It cannot be used to make the deed convey land not embraced in the words used to describe the subject matter of the deed, but only to ascertain the intention of the parties as expressed by such words. The test of the admissibility of such evidence is involved in the inquiry whether it tends to explain some descriptive word or expression" of doubtful import con-rained in the deed, so that the description, aided by such explanation, identifies the land conveyed.” 1 Jones, Real Prop. c. 18. In the absence of anything to indicate a desire for reformation, a deed calling for land in Minnesota cannot, in my opinion,' be extended by- parol evidence to embrace land in South Dakota, as against one who has regularly acquired title since date of such instrument; nor does the record of such deed in this state give notice to, or put a purchaser at an execution sale on inquiry. Banks v. Ammon, 27 Pa. 172; Van Thorniley v. Peters, 26 Ohio St. 471; McLouth v. Hurt, 51 Tex. 115. This deed, absolute in form, though given and accepted as a mortgage, with a secret understanding between the parties that the same should be withheld from record, for the express purpose of protecting the credit of an insolvent grantor, but subsequently recorded in the book of deeds, certainly fails to impart th^ notice contemplated by the statute, and for the purposes of this action the same is of no validity.
If I am correct in this view, the case ought to be remanded with the direction that a decree be entered quieting in appellant the title to the premises described in his complaint.